Case: 3:20-cv-00650-JJH Doc #: 1-1 Filed: 03/27/20 1 of 6. PagelD # 6

RAYLE, MATTHEWS
& COON

ATTORMYS At Lay
100 Sourm MAw Stacey
Bornmsa Gacen, Oreo 43402
(408) 354-4442

 

Pe
CAS CUUNE )

FEM: pmd .
02-18-2079 FE3 25 P12: 4h

: re iit
40s by a ¥ } pd UH

eee Ays GUILTER
5 al ; - 4 rT) 7 ¢
“LEK OF COURI

IN THE COMMON PLEAS COURT OF LUCAS COUNTY, OHIO

Gwendolyn Bailey
2438 Cross Ridge Road
Perrysburg, OH 43551

Plaintiff,
Vs.

Tyler Joseph Clair
2341 Lewis Avenue
Ida, MI 48140,
and;
Secord Farms, LLC
10957 Telegraph Road
Erie, MI 48133,
and;
Abess H. Awada
7748 E. Morrow Circle
Dearborn, MI 48126,
and;
Calhoun Truck Lines, LLC
9845 West 74" Street
Eden Prairie, MN 55344

Defendants.

 

Exhibit A

f+

 

G-4801-C1-0202001587-000
mt Judge
Hot ALFONSO J GONZALEZ

COMrLAINT WITH JURY DEMAND
ENDORSED HEREON

Frederic E, Matthews (0010830)
RAYLE, MATTHEWS & COON

100 S. Main Street

Bowling Green, OH 43402

PH: (419) 354-4442

FAX: (419) 353-9934

Email: fmatthews@rmclawfirm.com
Counsel for Plaintiff

 
Case: 3:20-cv-00650-JJH Doc #: 1-1 Filed: 03/27/20 2 of 6. PagelD #: 7

RAYLE, MATTHEWS
& COON

ATTORNEYS AT Law
100 South Maw Street
Bows Green, O00 43402
(419) 354-442

 

Now comes Plaintiff, Gwendolyn Balley, by and through legal counsel, Frederic E.
Matthews, and for her COMPLAINT, alleges and avers as follows:

Relevant Facts

a On or about February 27, 2018, Plaintiff, Gwendolyn Bailey, was driving her red,
2015 Honda CRV traveling northbound on Interstate-75 [I-75] in Toledo, Lucas County, Ohio.
The passenger in Plaintiff's car was her friend, Thomas LaFarree, who was in the passenger seat.

é As Plaintiff neared the 2002-mile post of I-75 traveling in the center lane, she saw
a piece of rubber fly up in the air and then immediately observed a trailer wheel fly off the tratler
that was travelling in the right lane ahead of her. The flying trailer tire and rim was moving in
her direction.

3. The tractor-trailer was operated by Tyler Joseph Clair, who was driving the tractor-
trailer that was owned by Secord Farms, LLC, Tyler Clair was at all times relevant to this cause
within the scope of his enployment with Secord Farm, LLC, the owner of the tractor-trailer.

4, Plaintiff, seeing the wheel fly into the air and not knowing where it would land,
quickly checked the rearview mirror for traffic behind her, and seeing no one in the left lane, put
on her left turn signal, tapped her brakes, then took evasive action to move to the left-hand lane
to avoid the trailer whee! coming down the road in her direction.

5. Very soon after, Plaintiff was rear-ended by the truck owned by Defendant Calhoun
Trucking, LLC and driven by Abess Awada. Plaintiff and the car were jolted forward violently.
Plaintiff moved over to the pull-off lane to the left in order to get off the highway and away from
traffic.

6, Plaintiffs vehicle's rear bumper was pushed in, the lift hatch was damaged and

the rear window was demolished.

 
Case: 3:20-cv-00650-JJH Doc #: 1-1 Filed: 03/27/20 3 of 6. PagelD #: 8

RAYLE, MATTHEWS

& Coon
ATiopatys AT Law
100 SouTH Man Srreet
Bowiwis GAgEr, Ong 4407
(499) 364-4442

 

7 The Calhoun Trucking Lines, LLC truck driven by Abess Awada also turned to the
pull-off lane to the left.

8. The driver of the Secord Farms Vehicle did not stop and continued on his way
going northbound. The State Highway Patrol was able to catch up with him some time after.

9, Shortly after the crash, Plaintiff began experiencing headaches and became
nauseous. Her passenger, Thomas, who was on his way to the hospital had to get other
transportation to get there.

10. _ Plaintiff's son came to the scene and took her to the emergency hospital on Eckel
Junction Road in Perrysburg. She was then examined for severe headaches as well as neck and
back pain and other injuries she may have sustained.

11. Asaresult of the crash, Gwen suffered injury to her right shoulder, her head struck
her headrest violently causing immediate pain to her right shoulder. She also suffered a sprain
of her neck and right shoulder, shooting pains in her legs, lower back and lumbar region of her
spine and muscle spasms on the sciatic nerve, and a concussion without loss of consciousness.

12. As a result of the Injuries sustained in this crash, Plaintiff Is expected to have
continued pain in her right shoulder and difficulty in performing many of her normal daily living
activities.

13. Plaintiff has incurred medical bilis for her treatment resulting from this accident
and reasonably anticipates continued pain and discomfort and negative impact on her daily living
activities,

First Claim

14. Plaintiff incorporates herein each and every allegation set forth in paragraphs 1-

13 hereinabove as if fully rewritten herein.

 
Case: 3:20-cv-00650-JJH Doc #: 1-1 Filed: 03/27/20 4 of 6. PagelD #: 9

RAYLE, MATTHEWS

& Coon
ATiopears AT Law
100 SouTn Mas Sract
Bowne Grae, Ono 63402
(459) 254-4442

 

15. Defendant Clair, the driver of the Secord Farms truck, knew, or should have
known, that the trailer that he was puiling was In a state of disrepair. The examination of the
truck revealed that axle 4 on the right dual tires was missing, and seven out of ten nuts were
sheared off. The unsafe condition of the trailer caused the wheel to come off the trailer, flying
in a southbound direction towards Plaintiffs car and other traffic following.

16. Asa direct and proximate cause of the condition of the truck and trailer driven by
Mr. Clair and owned by Secord, LLC, Plaintiff sustained the injuries described and incurred
damages described above in excess of $25,000.00.

n im

17. _ Plaintiff incorporates herein each and every allegation set forth in paragraphs 1-
16 hereinabove as if fully rewritten herein.

18.  Secord Ferms, LLC Is the owner of the trailer whose wheel came flying off the
truck driven by Defendant Clair which headed southbound into the oncoming traffic, including the
Plaintiff,

19. | Secord Farms, LLC has a duty to maintain their vehicles in a safe operating
condition so as not to be a hazard to the other vehicles traveling on the road,

20. As adirect and proximate cause of Secord Farms’ negligent maintenance and poor
care for this vehicle, Plaintiff suffered injuries and Incurred damages as described above, in excess
of $25,000.00.

Third Claim
21. _ Plaintiff incorporates herein each and every allegation set forth in paragraphs 1-

20 hereinabove as if fully rewritten herein.

 
Case: 3:20-cv-00650-JJH Doc #: 1-1 Filed: 03/27/20 5 of 6. PagelD #: 10

RAYLE, MATTHEWS

& Coon
ATTIOANETS AT Law
100 South Man Srazer
Bowung GAtEn, Oreo 4402
(619) 354-4442

 

 

22, Defendant Abess Awada, is, at all times material herein, Is and had been an
employee of the Defendant Calhoun Truck Lines, LLC and was acting within the scope of his
authority as an employee and representative of Calhoun Truck Lines, LLC.

23. Defendant Awada was operating the tractor-trailer he was driving Northbound on
I-75 when he failed to maintain an assured clear distance, crashing into the rear end of Plaintiffs
vehicle.

24.  Asadirect and proximate cause of the aforesaid negligence, Plaintiff sustained the
Injuries and damages described above in excess of $25,000.00.

Fourth Claim

25. Plaintiff incorporates herein each and every allegation set forth in paragraphs 1-
24 hereinabove as if fully rewritten herein.

26. Defendant Calhoun Truck Lines, LLC, was at ail times relevant to the allegations
set forth herein, the owner of the vehicle driven by Defendant Awada, who was operating within
the scope of his employment with Calhoun Trucking, LLC, when he struck Plaintiffs vehicle
causing the injuries and damages described above.

27. Asadirect and proximate cause of the aforesaid negligence, Plaintiff sustained the
Injuries and damages described above, in excess of $25,000.00.

Requ r Relie

WHEREFORE, Plaintiff request that judgment be entered in the Plaintiff's favor and that
Plaintiff be granted the following relief:

A. for judgment against all four Defendants, jointly and severally, for

compensatory damages excess of Twenty-Five Thousand Dollars
($25,000.00);

B. All other relief this Court deems appropriate, Including, but not limited
to, Plaintiffs Attorney's fees, costs and expenses.

 
Case: 3:20-cv-00650-JJH Doc #: 1-1 Filed: 03/27/20 6 of 6. PagelD #: 11

RAYLE, MATTHEWS

& Coon
ATIOANLYS Al Law
100 SouTH Mas STREET
Bowie GRLCH, Oreo 43402
19) 3544442

To the Clerk:

provided by Ohio law.

 

Respectfully submitted,

Zar JU f—

Frederic E. Matthews (0010830)
RAYLE, MATTHEWS & COON
100 S. Main Street

Bowling Green, OH 43402

PH: (419) 354-4442

FAX; (419) 353-9934

Counsel for Plaintiff

JURY DEMAND

Plaintiff hereby demands a trial by jury on all matters raised in this Complaint.
Zi: (M-

 

Frederic E. Matthews (0010830)
Counsel for Plaintiff

RVICE

Please issue Summons and a copy of the foregoing Complaint and serve the same upon

Defendant at the addresses set forth in the caption by certified mall, return receipt requested as

[Tr SM
‘Frederic E. Matthews (0010830)
RAYLE, MATTHEWS & COON

100 S. Main Street

Bowling Green, OH 43402

PH: (419) 354-4442

FAX: (419) 353-9934
Counsel for Plaintiff

 
